IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Bloomsburg Town Center, LLC           :
                                      :
          v.                          :       No. 905 C.D. 2019
                                      :
Town of Bloomsburg,                   :
                 Appellant            :


PER CURIAM                         ORDER


           NOW, December 23, 2020, having considered Appellee’s application

for reargument and Appellant’s answer in response thereto, the application is

denied.